247 S.W.3d 606 (2008)
STATE of Missouri, Respondent,
v.
Michael MILLER, Appellant.
No. ED 89292.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Matthew Ward, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for respondent.
*607 Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Michael Miller appeals the judgment entered upon a jury verdict convicting him of statutory rape in the second degree. We find that the trial court did not err in denying Miller's request for a mistrial.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).